Citation Nr: 9906593	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  94-22 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right shoulder (major) injury, with 
dislocation and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1975 to November 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied the veteran's claim of entitlement to an 
increased evaluation for status-post dislocation, right 
shoulder, with degenerative joint disease, then-currently 
evaluated at 10 percent.

The Board notes that subsequent to the veteran's appeal as to 
this issue and the Board's June 1996 remand, the RO, in a 
September 1997 rating decision, increased the veteran's 
evaluation to 20 percent and reframed the disability as 
dislocation right shoulder, with degenerative joint disease.  
This disability rating remains in effect and is the subject 
of this appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In 
addition, with respect to the above-referenced June 1996 
remand, the Board finds that the RO complied with the Board's 
directives, as required by law.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

As such, the Board will presently consider the veteran's 
claim based upon the evidence now of record.  In this 
respect, the Board notes that review of the veteran's claims 
file indicates that, as appealed, the veteran has expressed 
dissatisfaction with the initial rating assigned by the RO 
following a grant of service connection.  See Fenderson v. 
West, No. 96-947 (U.S. Vet. App. January 20, 1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's right shoulder disability is manifested by 
complaints of right shoulder pain, decreased range of motion, 
and increasing fatigue.  Clinical findings reveal adequate 
pathology to support the level of each of the veteran's 
subjective complaints.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent have 
been met for the veteran's residuals of a right shoulder 
injury, with dislocation and degenerative joint disease.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5201 (West 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1 (1998).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Ratings Disabilities (rating schedule);  
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the rating schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred in or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995);  38 C.F.R. §§ 4.10, 4.40, 
4.45.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1998).

With respect to the veteran's right shoulder disability, the 
schedular criteria addressing the musculoskeletal system are 
for application.  See 38 C.F.R. Part 4, § 4.71a.  
Specifically, Diagnostic Code 5201 (Arm, limitation of motion 
of) provides for a 20 percent evaluation where there is 
evidence of motion limited at shoulder level.  A 30 percent 
evaluation, the next higher evaluation available where the 
major arm is concerned, is warranted where there is evidence 
of limited motion midway between the side and shoulder level.  
A 40 percent evaluation, the maximum available for the major 
arm, is warranted where limitation of motion is to 25 degrees 
from the side.

With respect to the degenerative joint disease present in the 
veteran's right shoulder, Diagnostic Codes 5010 and 5003 
(Arthritis due to trauma and degenerative arthritis, 
respectively) are not for further consideration at this time, 
as they provide for a maximum evaluation of 20 percent, and 
the veteran is currently evaluated at 20 percent.  See 
38 C.F.R. Part § 4.71a, Diagnostic Codes 5003, 5010 (1998).

Moreover, in evaluating limitation of motion, provisions 
found in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (1998) 
(addressing disability of the musculoskeletal system and 
joints, respectively) must also be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1998).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earring 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994);  Fanning v. Brown, 4 Vet. App. 225 (1993).

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118; Diagnostic Code 7803 (1998).

A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118; Diagnostic Code 7804 (1998).

Other scars are rated on the basis of limitation on function 
of part affected.  38 C.F.R. § 4.118; Diagnostic Code 7805 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

The evidence of record pertinent to the veteran's level of 
disability consists of post-service private medical records 
(dated from June 1991 to September 1991), VA treatment 
records (dated from May 1991 to May 1997), the veteran's 
testimony at his RO hearing (conducted in July 1992), and 
three VA examinations (conducted in August 1992, in July 
1997, and in May 1998).

The veteran's private medical records reflect the veteran's 
subjective complaints of intermittent slight to moderate 
right shoulder pain, which increased to constant and greater 
than moderate pain with heavy lifting, repetitive or heavy 
pushing and pulling, as well as overhead work.  With respect 
to work restrictions, it was noted that the veteran's right 
shoulder residuals precluded heavy lifting, repetitive or 
heavy pushing and pulling, and overhead work which involved 
using the right major upper extremity.

At his July 1992 RO hearing, the veteran testified that he 
had swelling of the shoulder and tenderness.  (Transcript 
(T.) at 2).  He also testified that he could not hold his 
hand or arm over his head for any length of time and that he 
had been restricted in lifting to a maximum of 10 pounds.  
Id.  The veteran stated that he had been doing construction 
and maintenance work and that he had been told that he could 
no longer do that.  Id.  He also reported that arthroscopic 
surgery had been scheduled, in order to clean out any debris 
from the joint or to remove or replace cartilage, depending 
upon the damage.  (T. at 3).  


When asked what medications he currently took, the veteran 
stated that he took Propoxyphene or Darvon, as needed for 
pain, and Naprosyn, two tablets twice a day.  (T. at 4).  He 
also stated that these medications made the pain bearable.  
Id.  If he did not use or stress the arm, he could "cut 
back" on the Darvon.  Id.  If he used the right arm for any 
length of time, however, he had to take the Darvon, and it 
made him a little disoriented.  Id.  The veteran also 
testified that he had been prescribed Amitriptyline to help 
him sleep because of the pain.  (T. at 5).  He took the 
Amitriptyline when his shoulder completely hurt and would get 
about an hour of sleep.  Id.  The veteran also reported being 
seen for his shoulder about once a month.  Id.

The August 1992 VA examination reflects the veteran's service 
medical history.  It also reflects the veteran's subsequent 
history of eight dislocations, various procedures performed 
on the right shoulder, and his occupational history.  The 
veteran reported that he had not worked since 1986.  

The veteran's subjective complaints included pain in the 
right joint and along the clavicle and numbness on the back 
of the arm and in all four fingers.  Range of motion testing 
of the right arm revealed 140 degrees of flexion, 135 degrees 
of abduction, 45 degrees of external rotation, 55 degrees of 
internal rotation, and 25 degrees of extension.  The recorded 
impression was status following surgical correction, chronic 
dislocating shoulder, right.

The veteran's VA treatment records also reflect the veteran's 
initial in-service injury to his right shoulder and the 
subsequent procedures performed.  Records dated in April 1993 
indicate that the veteran was diagnosed with right shoulder 
impingement syndrome.  Attendant range of motion testing 
showed 130 degrees of abduction, 170 degrees of flexion, 90 
degrees of internal rotation, 30 degrees of external 
rotation, and 40 degrees of extension.  Subsequently, that 
same month, the veteran underwent a right shoulder 
arthroscopy and subacromial decompression.  

Records dated after April 1993 document the veteran's 
improved range of motion following the arthroscopy and 
subacromial decompression, but the veteran continued to 
complain of pain with overhead activities and of instability.  
In December 1993, the veteran was assessed as having chronic 
right shoulder pain with no clear etiology.  It was also 
noted that there was a possibility of instability but that 
the veteran had not responded to physical therapy.  A January 
1994 entry reflects the veteran's complaints of difficulty 
with the right shoulder, including chronic pain, recurrent 
shoulder dislocation, and fatigue.  The veteran had full 
active range of motion, although there was weakness in full 
extension.  

The veteran had decreased passive range of motion, with pain 
to palpation anteriorly and posteriorly.  There was also 
crepitus on passive range of motion.  The assessment was 
chronic shoulder pain, secondary to multiple surgeries and 
dislocations.  A follow up entry dated in June 1994 shows 
that the veteran had chronic right shoulder pain and that use 
made the pain worse, but rest made the pain better.  There 
was no numbness currently.  Listed medications included 
Darvon and Naprosyn.  Physical examination found multiple 
areas of right shoulder point tenderness, but there was no 
increased warmth, edema, or erythema.  

In August 1994, it was noted that the veteran had excellent 
full range of motion but with pain.  Chronic instability was 
also noted.  No further orthopedic intervention was 
indicated.  In April 1996, the veteran underwent another 
right shoulder arthroscopy with subacromial and 
acromioclavicular joint decompression.  

It was noted that the veteran continued to have pain and 
impingement in his right shoulder.  Surgical findings showed 
an intact rotator cuff, with some chondromalacia grade III of 
the humeral head and some fraying about the biceps and the 
arterial surface of the humeral head.  There was also some 
prominence in bony spurs of the acromion and in the distal 
clavicle.

The July 1997 VA examination (conducted pursuant to the 
Board's June 1996 remand) reiterates the veteran's service 
medical history and his post-service medical history.  

It was noted that the veteran had achieved some relief from 
the previous procedures of record but that in the mid-1990s, 
he began having increasing right shoulder pain which was 
disabling.  The veteran also reported that his pain was worse 
with overhead activities and that he had fatigue.  He had 
been using nonsteroidal anti-inflammatories but had begun 
using stronger medication, including Vicodin.  

Physical examination found no gross swelling or deformity, 
other than well-healed surgical scars.  The veteran had a 
positive apprehension sign with abduction and external 
rotation of the shoulder.  There was moderate tenderness to 
palpation at the right acromioclavicular joint, and the 
veteran also had positive impingement signs.  His right 
shoulder range of motion was decreased compared to the left 
shoulder.  Findings showed 150 degrees of forward flexion, 30 
degrees of extension, 35 degrees of external rotation, and 
abduction of 90 degrees.  

The examiner noted that the veteran appeared to have 
moderate, objective pain with both active and passive range 
of motion.  There also appeared to be mild muscular atrophy 
of the right shoulder region.  Contemporaneous x-rays showed 
evidence of post-surgical changes at the right shoulder, 
including a minimal cortical irregularity over the lateral 
aspect of the right proximal humerus.  There was also 
evidence of mild to moderate degenerative changes at the 
right acromioclavicular and glenohumeral joints.  

The examiner commented that the veteran had chronic 
instability, which was currently graded II/III.  The veteran 
also had associated, moderate, decreased range of motion, and 
his functional loss was secondary to both pain and weakness 
of the right shoulder.  This functional loss was most severe 
with lifting objects and with overhead activities.

The May 1998 VA examination (an addendum to the July 1997 VA 
examination) reiterates the July 1997 findings, and the 
examiner stated his belief that there was adequate pathology 
present to support the level of each of the veteran's 
subjective complaints.  

The examiner also stated that it was the pain with 
instability, in combination, that caused the veteran's 
decreased range of motion.  Also, while fatigability might 
play a role in grading the veteran's muscle strength, the 
examiner did not believe that it played a role in the 
veteran's range of motion of the shoulder.  It was noted that 
the veteran had had no new symptoms or physical findings at 
the time of this examination.

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for his right shoulder 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been submitted.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected right shoulder disability (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased rating 
for that disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent, especially in view 
of the June 1996 remand of the case to the RO for further 
development which included additional examination, and that 
VA has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

As discussed above, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Further, where there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of a matter, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  As such, in this 
instance, review of the clinical evidence of record, in 
conjunction with the veteran's documented subjective 
complaints, persuades the Board that a 30 percent evaluation 
is warranted for the veteran's right shoulder disability.

Specifically, the clinical evidence of record consistently 
indicates that the veteran has painful range of motion.  It 
also indicates that the veteran has positive apprehension 
signs with both abduction and external rotation, and there is 
objective evidence of disuse, i.e., right shoulder muscle 
atrophy.  In effect, then, the clinical evidence of record 
establishes decreased range of motion of the veteran's right 
shoulder.  Additionally, the veteran has consistently 
reported pain upon use of the right shoulder, especially so 
with overhead use and activity.  

Indeed, at his RO hearing, the veteran testified that any use 
at all of the right arm necessitated taking Darvon.  He also 
testified that he could not hold his right arm or hand over 
his head for any length of time.  With respect to the 
veteran's subjective complaints, the Board stresses the 
opinion expressed by the VA examiner in May 1998, that there 
was adequate pathology present to support the level of each 
of the veteran's subjective complaints.  In this regard, the 
Board reiterates that the veteran's subjective complaints 
have remained constant and unchanged over the years.

As discussed above, Diagnostic Code 5201 provides for a 30 
percent evaluation where there is evidence of limited motion 
midway between the side and the shoulder level.  See 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201.  While, 
admittedly, the Board cannot point to clinical evidence 
demonstrating right arm motion limited to midway between the 
veteran's side and shoulder level, it also cannot point to 
any pain-free motion by the veteran.  Indeed, the record 
indicates that the veteran has been diagnosed with chronic 
right shoulder pain.  

Further, the Board cannot help but reason that the veteran's 
demonstrated painful range of motion, as well as the 
demonstrated atrophy of his right shoulder muscle, in 
practical effect, illustrates a disability picture which more 
nearly approximates the criteria for a 30 percent evaluation 
than for his current 20 percent evaluation.  See 38 C.F.R. 
§ 4.7.  The veteran cannot use his right shoulder, and thus 
his right arm, without pain.  While his range of motion may 
demonstrate an ability to abduct his arm to at least shoulder 
level upon examination, such motion cannot be achieved 
without pain and attendant fatigue and the veteran's use of 
painkillers.  Given the above, the Board is persuaded that 
the veteran has a de facto limitation of motion midway 
between his right side and shoulder level.  As such, the 
veteran's right shoulder disability warrants a 30 percent 
evaluation under Diagnostic Code 5201.

With respect to an evaluation greater than 30 percent, the 
Board stresses that there would need to be clinical evidence 
of record of ankylosis of the scapulohumeral articulation 
(where the scapula and humerus move as one piece), see 
38 C.F.R. § 4.71a, Diagnostic Code 5200 (1998); or clinical 
evidence of right arm limitation of motion to 25 degrees, see 
38 C.F.R. Part 4, Diagnostic Code 5201; or clinical evidence 
of impairment of the humerus, specifically nonunion of the 
humerus, see 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5202 
(1998).  Here, the Board finds no such support for an 
evaluation greater than 30 percent based on the clinical 
evidence currently of record.

Moreover, as for functional impairment of the veteran's right 
shoulder, the Board has carefully considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, as required by law in this 
instance.  See DeLuca v. Brown, supra.  While the Board has 
concluded that the veteran has de facto limitation of motion 
midway between the side and shoulder level, it has premised 
this conclusion on a weighing of the positive and negative 
evidence of record and the disability picture more nearly 
approximated by this weighing of evidence.  See 38 U.S.C.A. 
§ 5107(b); see also 38 C.F.R. § 4.7.  As such, the veteran 
has been compensated to the extent contemplated by the 30 
percent evaluation assigned under Diagnostic Code 5201.  
Further, given the current clinical evidence of record 
outlined above, the Board finds application of additional or 
alternative schedular criteria unsupported.

The Board's review of the evidentiary record discloses that 
residual scarring from previous right shoulder surgery has 
been described as well healed. In this regard, there has been 
no evidence of superficial scars which are poorly nourished, 
repeatedly ulcerated, productive of pain on demonstration, or 
productive of limitation on function of the shoulder.  
Accordingly, a separate compensable evaluation for residual 
scarring from previous surgery on the right shoulder is not 
warranted.  38 C.F.R. § 4.118; Diagnostic Codes 7803, 7804, 
7805; Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board notes that the veteran submitted private medical 
documentation as to difficulties encountered on the job, and 
testified in this regard before a hearing officer at the RO.  
Essentially, it has been reported that his right shoulder 
disability has adversely affected his ability to lift heavy 
objects, push and pull, as well as do overhead work.  At the 
hearing the veteran testified that he no longer did 
construction or maintenance work due to his right shoulder 
disability.  The symptomatic manifestations of his right 
shoulder disability during the course of employment centered 
around pain.  Reportedly the veteran had not worked since 
1986.

The Board notes that the appellant's right shoulder 
disability has not rendered his disability picture unusual or 
exceptional in nature.  In this regard the Board notes that 
while the veteran has in the past undergone surgical 
procedures on his right shoulder, his overall disability 
picture does not reflect more recent frequent periods of 
inpatient care.  Also, his right shoulder disability has 
undoubtedly affected his ability to do construction and 
maintenance work to the extent that heavy lifting, pulling 
and pushing, and overhead work have been precluded.  Overall, 
the veteran is not shown to have marked interference in his 
ability to work in general, and there is no evidence that 
occupations other than construction and maintenance cannot be 
performed due to the right shoulder disability.  There is no 
basis for referral of the case to the Director of the VA 
Compensation and Pension Service for consideration of an 
evaluation in excess of 30 percent on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the April 1992 statement of the case, in the Board's June 
1996 remand, and in the supplemental statements of the case 
(dated in September 1997 and in August 1998), as he was 
provided with the schedular criteria applicable in this 
instance and the clinical findings necessary to support the 
criteria and informed of the reasons and bases of the RO's 
determinations.


ORDER

Entitlement to an increased evaluation of 30 percent for 
residuals of a right shoulder injury, with dislocation and 
degenerative joint disease, is granted, subject to the 
applicable provisions pertinent to the disbursement of 
monetary funds.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

- 14 -


- 10 -


